[PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                    _____________________________          FILED
                                                 U.S. COURT OF APPEALS
                             No. 05-10669          ELEVENTH CIRCUIT
                                                       JULY 02, 2008
                    _____________________________
                                                    THOMAS K. KAHN
                                                          CLERK
               D. C. Docket No. 00-00212 CV-FTM-29-DNF

BILLIE THOMPSON,
PATRICIA BROWN,

                                                     Plaintiffs-Appellants,

     versus

GLADES COUNTY BOARD OF
COUNTY COMMISSIONERS,
GLADES COUNTY SCHOOL BOARD,
HOLLY WHIDDEN GREEN, Glades County
Supervisor of Elections,

                                                     Defendants-Appellees,


ROBERT GIESLER, et al.,

                                                     Defendants.
                          ______________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                       _______________________

                               (July 2, 2008)
Before EDMONDSON, Chief Judge, TJOFLAT, ANDERSON, BIRCH,
DUBINA, BLACK, CARNES, BARKETT, HULL, MARCUS, WILSON and
PRYOR, Circuit Judges.

PER CURIAM:

      The judges of the en banc court are equally divided on the proper

disposition of this case. Therefore, the judgment of the district court is

AFFIRMED by operation of law.




                                          2